       Case 5:19-cv-01158-DAE Document 1 Filed 09/25/19 Page 1 of 4

                                                                         FILED
                    IN THE UNITED STATES DISTRICT COURT                    SEP 2 5 2019
                     FOR THE WESTERN DISTRICT OF TEXAS                  CLERK   U.$.   DISTRICT CLE
                           (SAN ANTONIO DIVISION)                         TER4DRICTAS
LEE CONSTRUCTION AND
MAINTENANCE COMPANY                                       JURY DEMAND
d/b/a LMC CORPORATION
               Plaintiff,

V.                                                        CASE NO.

INGRAM INDEPENDENT
SCHOOL DISTRICT
                                            SA
              Defendant.


                       PLAINTIFF'S ORIGINAL COMPLAINT

       Lee Construction and Management Company, d/b/a LMC Corporation, ("LMC")

files its original Compliant against Defendant, Ingram Independent School District,

("Ingram ISD" or "District") and alleges as follows:

                  I. PRELIMINARY STATEMENT OF THE CASE

       This case involves contract with Ingram ISD for the renovation of an existing open

metal frame structure into an enclosed classroom facility. Ingram ISD is in Kerr County,

Texas which is within this judicial district.

                                      II.       PARTIES

       1.     Plaintiff is an Oklahoma Corporation authorized to do business in Texas

with a corporate office in Houston, Texas.

       2.     Ingram ISD is a resident of Texas.
       Case 5:19-cv-01158-DAE Document 1 Filed 09/25/19 Page 2 of 4




                          III.   JURISDICTION AND VENUE

       3.      This Court has jurisdiction over this action by virtue of 28 U.S.C. § 1332, as

complete diversity exists and the matter in controversy exceeds the sum of $75,000.00

exclusive of interest and costs. Venue is proper in this district by virtue of 28 U.S.C.    §

139 1(a)(2).

                                        COUNT I
                                   (Breach of Contract)

       4.      At the request of Ingram ISD, LMC presented proposals for the

construction project which involved the renovation and conversion of an existing open

frame metal structure into an enclosed classroom facility which would be known as the

Middle School Science Wing Renovation, under mutually agreeable specifications.

       5.      Thereafter, Ingram ISD issued to LMC a Purchase Order number 19086

dated December 18, 2014 in the amount of $1,782,328.54 for the stated purpose of "MS

Science Wing Renovation" (hereinafter sometimes referred to as "the project").

       6.      After the issuance of the Purchase Order, and upon request of Ingram ISD,

LMC provided additional pricing proposals which were reviewed and approved by

Ingram ISD, resulting in the determination of a "Work Order Fixed Price" of

$1,630,150.02, with a contingency amount of $152,178.52, for a total contract value of

$1,782,328.54, all as authorized by the Purchase Order.

       7.      During the construction process, changes were requested by Ingram ISD

and change orders approved, implemented, and charged against the contingency as

agreed, resulting in a final contract value and price of$1,746,662.86.


                                             2
        Case 5:19-cv-01158-DAE Document 1 Filed 09/25/19 Page 3 of 4




       8.      LMC delivered the project to Ingram ISD, which obtained occupancy prior

to the start of the 2015-2016 fall semester, consistent with the occupancy objectives, of

the project.

       9.      On or about September 29, 2015, LMC delivered to Ingram ISD its final

invoice for payment of the balance of the contract price in the amount of $169,739.95.

       10.     On February 18, 2016, LMC delivered to Ingram ISD it Notice of Default

for non-payment.

       11.     Ingram ISD has wholly failed, neglected and refused to pay LMC as

invoiced for the work performed according to the contract terms.

       12.     Defendant is indebted to LMC in the sum of $169,739.95, together with

interest thereon.

       WHEREFORE, LMC prays judgment be entered against Defendant in the sum of

$169,739.95 together with an attorney fee, its costs, interest and such further relief as the

Court deems just and proper.




                                          DAVID E. WHEELER, State Bar #_21Zc5'Ooo
                                          3030 North West Loop 410
                                          San Antonio, TX 78230
                                          Telephone: (210) 828-6777
                                          Facsimile: (210) 822-8009
                                          E-mail: davidewheelerl@yahoo.com




                                             3
    Case 5:19-cv-01158-DAE Document 1 Filed 09/25/19 Page 4 of 4




                                GODLOVE, MAYHALL, DzIAL0 & DUTCHER




                                Edward W. Dzialo, Jr., O.B.A. #2579
                                J. Blake Dutcher, Jr., O.B.A. # 2565
                                802 "C" Avenue P.O. Box 29
                                Lawton, Oklahoma 73502
                                Telephone: (580) 353-6700
                                Facsimile: (580) 353-2900
                                E-mail: ewd(,grndde.com

                                Attorneys for Plaintiff




ATTORNEY'S LIEN CLAIMED




                                  4
